Citation Nr: 0637881	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-16 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as due to trauma.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as due to trauma.  

3.  Entitlement to service connection for a dental disorder 
due to trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to October 
1990, plus approximately six years' unverified prior active 
service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

FINDINGS OF FACT

1.  The persuasive evidence does not show the veteran 
currently has a left knee disorder, claimed as due to trauma.  

2.  The persuasive evidence does not show the veteran 
currently has a left hip disorder, claimed as due to trauma.  

3.  An April 1991 rating decision established service 
connection for treatment purposes for teeth numbered 23, 24, 
25, and 26, resulting in missing teeth.  

CONCLUSIONS OF LAW

1.  A left knee disorder, claimed as due to trauma, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A left hip disorder, claimed as due to trauma, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  There is no legal entitlement to service connection for 
teeth 23, 24, 25, and 26, other than for treatment purposes.  
38 U.S.C.A. §17.161 (West 2002); 38 C.F.R. § 3.381 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an August 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through May 2004 have been 
obtained.  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  See, too, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially considered the claim in December 2003 - so not 
until after sending the veteran the VCAA letter in August 
2003.  Consequently, there was no error in the timing of the 
VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are all for service 
connection.  But he was not provided notice of the type of 
information and evidence needed to establish a downstream 
disability rating and effective date if service connection is 
granted.  But this is nonprejudicial because the Board is 
denying his underlying claims for service connection, so the 
downstream disability rating and effective date aspects of 
his claims are moot.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends he sustained injuries to his teeth, left 
hip, and left knee in a motor vehicle accident during service 
in April 1989.  

The service medical records document the April 1989 motor 
vehicle accident.  They indicate he was briefly hospitalized 
(less than two days) at a private facility and was then 
followed in the emergency room of a service department 
hospital.  The records show he sustained multiple lacerations 
(primarily to his head and face), a renal contusion, a chest 
fracture, injury to his spine, left and right wrist injuries, 
and right hip and right knee injuries.  In addition, the 
service department dental records indicate he also sustained 
trauma to teeth 23, 24, 25, and 26, resulting in missing 
teeth.  A physical therapy report dated in June 1989 states 
his wrist and back injuries were much improved and were 
resolving.  His profile was extended at that time for an 
additional four to six weeks.  The medical records that were 
developed around the time of his motor vehicle accident and 
subsequently do not reflect any injury to his left hip or 
left knee (as opposed to right hip and knee).  

The reports of periodic Reserve examinations in April 1994 
and June 1995 do not contain any complaints, abnormal 
clinical findings, or diagnosis related to a left knee or 
left hip disorder.  

VA clinic records dated from November 1990 to April 2002 are 
also completely unremarkable for complaints, objective 
clinical findings, or diagnosis relative to any left knee or 
left hip disorder.  

In March 2004, the veteran submitted a statement from a 
serviceman who indicated he was the veteran's commanding 
officer in 1989.  The author reported his recollection that 
the veteran was hospitalized at a civilian hospital for over 
a week and then required extended convalescent care through 
the service department hospital.  The serviceman recalled 
that the veteran was missing some of his front teeth and had 
numerous lacerations on his face.  He stated the veteran also 
wore a neck brace, one of his arms was in a sling, and he 
could barely walk with the aid of crutches.  

Concerning the veteran's claimed left knee and hip disorders, 
the medical records developed at the time of the accident in 
1989 do not reflect any injury to those joints.  The Board 
recognizes, as pointed out by the veteran's representative, 
that the regulations provide that each disabling condition 
must be considered on the basis of all of the evidence of 
record, including lay evidence.  38 C.F.R. § 3.303(a).  The 
representative argues that the statement by the veteran's 
commanding officer is satisfactory to establish the he did in 
fact injure his left hip and knee at the time of the 1989 
motor vehicle accident.  If the record were devoid of other 
evidence concerning the 1989 accident, the lay statement 
might well be sufficient to establish that the veteran 
injured his left hip and knee in 1989.  But the record 
contains medical records that were developed in conjunction 
with treatment rendered for the injuries that the veteran 
sustained in the 1989 accident.  The Board must also consider 
that evidence.  



These available medical records - which are contemporaneous 
to the time in question, do not show the veteran sustained 
any injury to his left hip or knee at the time of the 
accident, although they do indicate he sustained other 
significant injuries (which, incidentally, have since been 
service connected).  In addition, subsequent service 
department medical records also fail to disclose any 
indication of a left hip or left knee disorder.  Moreover, 
the lay statement itself contains a factual error - the 
veteran was not hospitalized at the private facility for more 
than a week - and, regardless, it does not specifically 
refer to a left hip or left knee injury.  Although the author 
described the difficulty the veteran had walking afterward, 
the service medical records show he did sustain a back injury 
during the accident necessitating physical therapy, and, in 
fact, as mentioned, service connection has already been 
established for residuals of that back injury.  The back 
injury, alone, could have accounted for his difficulty 
walking.  Thus, the Board accords the lay statement 
relatively little probative value.  

Weighing the available evidence, the Board finds that the 
record does not establish that the veteran sustained injuries 
to his left hip or left knee during the April 1989 accident 
or at any other time during service.  Moreover, the veteran 
has submitted no medical evidence and has not identified any 
pertinent unobtained evidence that tends to show he now has a 
left hip and/or left knee disorder.  See Boyer, supra; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(service connection presupposes the veteran has the condition 
claimed).  

Therefore, because the evidence does not show the veteran 
currently has a left hip or left knee disorder, much less as 
a residual of the motor vehicle accident during service, 
these claims must be denied because the preponderance of the 
evidence is unfavorable - in turning meaning there is no 
reasonable doubt to resolve in his favor.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

And as for the veteran's dental disorder claim, an April 1991 
rating decision granted service connection for teeth 23, 24, 
25, and 26 - for treatment purposes, as a residual of the 
dental trauma sustained in the motor vehicle accident during 
service.

Some specific dental conditions, including as here 
replaceable missing teeth, will be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. §§ 3.381, 17.161 
(Class II(a)).  Thus, service connection for treatment 
purposes has already been granted for teeth 23, 24, 25, and 
26, and the law specifically precludes service connection for 
these teeth for any other purpose.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for service connection for teeth 23, 24, 25, 
and 26 is denied.  


ORDER

Service connection for a left knee disorder, claimed as due 
to trauma, is denied.  

Service connection for a left hip disorder, claimed as due to 
trauma, is denied.  

Service connection for a dental disorder due to trauma is 
denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


